DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 recites the limitation "an internal volume positioned between a foot and the internal surface of the footwear" in line(s) 2-3. This limitation encompasses a part (a foot) of a human organism. The examiner suggests that the limitation should be amended to read --an internal volume configured to be positioned … --, --an internal volume adapted to be positioned … --, or similar language to clarify that no part of a human organism is positively claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of copending Application No. 17/080817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/080728
17/080817
1
6, 7
2
6


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikler (US 3,726,287).
Regarding claim 1, Wikler discloses an orthotic support assembly (insole 12), comprising an internal device formed of a cushioning material (resilient material such as rubber) positioned within a person's footwear and extending from an internal surface at a bottom portion of the footwear to an internal surface of a top portion of the footwear (wherein ears 18, 20 extend to an internal surface of a top portion of the footwear; Fig. 5). (column 2, lines 20-58; column 3, lines 55-58; Fig. 4, 5, 8)
Regarding claim 2, Wikler discloses that the cushioning material includes a wedge portion (ears 18, 20) configured to be positioned along a side surface of the footwear and extend to the top portion of 
Regarding claim 3, Wikler discloses that the cushioning material includes a forefoot portion, a midfoot portion and a hindfoot portion, the wedge portion extending upwardly from the midfoot portion (column 3, lines 55-58; Fig. 8).
Regarding claim 4, Wikler discloses that the wedge portion (ear 18) is positioned on a medial side of the footwear (Fig. 8).
Regarding claim 5, Wikler discloses that the wedge portion (ear 20) is positioned on a lateral side of the footwear (Fig. 8).
Regarding claim 7, Wikler discloses a method, comprising: accessing cushioning material (insole 12) defining a forefoot portion, a midfoot portion, a hindfoot portion and a wedge portion (ears 18, 20) extending upwardly from the midfoot portion; accessing a shoe; and positioning the cushioning material within the shoe such that at least a portion of the wedge portion will contact a top interior surface of the shoe (wherein ears 18, 20 extend to an internal surface of a top portion of the footwear; Fig. 5). (column 2, lines 20-58; column 3, lines 55-58; Fig. 4, 5, 8) 
Regarding claim 8, Wikler discloses  positioning the wedge portion (ear 18) on a medial side of the shoe (Fig. 8).
Regarding claim 9, Wikler discloses positioning the wedge portion (ear 20) on a lateral side of the shoe (Fig. 8).
Regarding claim 10, Wikler discloses positioning a foot in the shoe, the wedge portion positioned between a top of the foot and the top interior surface of the shoe (Fig. 5).
Regarding claim 13, Wikler discloses an orthotic insert (insole 12), comprising: a forefoot portion; a midfoot portion; a hindfoot portion; and a wedge portion (ears 18, 20) including a vertical 
Regarding claim 14, Wikler discloses that the wedge portion is formed of a cushioning material (a resilient material such as rubber; column 2, lines 26-27).
Regarding claim 15, Wikler discloses that the wedge portion (ear 18) is positioned on a medial side of the footwear (Fig. 8).
Regarding claim 16, Wikler discloses that the wedge portion (ear 20) is positioned on a lateral side of the footwear (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikler, as applied to claims 1, 7, 10, and 13, in view of Chanda et al. (US 2018/0008000), herein Chanda.
Wikler does not specifically disclose an opening positioned in the cushioning material, the opening creating an internal volume positioned between a foot and the internal surface of the footwear. Chanda teaches an orthotic support assembly formed of a cushioning material. An opening (isolation segment 108) is positioned in the cushioning material, the opening creating an internal volume positioned between a foot and the internal surface of the footwear. The opening reduces pressure on injured tissue, speeding recovery and minimizing further damage (paragraph 0066; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an opening, as taught by Chanda, to the cushioning material of Wikler in order to reduce pressure on injured tissue, speeding recovery and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARON M PRANGE/Primary Examiner, Art Unit 3732